       Case 3:20-cv-03710-EMC Document 18 Filed 07/31/20 Page 1 of 3



 1   CHRIS BAKER, State Bar No. 181557
     cbaker@bakerlp.com
 2
     DEBORAH SCHWARTZ, State Bar No. 208934
 3   dschwartz@bakerlp.com
     BAKER CURTIS & SCHWARTZ, P.C.
 4   1 California Street, Suite 1250
     San Francisco, CA 94111
 5   Telephone: (415) 433-1064
     Fax: (415) 366-2525
 6

 7   Attorneys for Plaintiff
     MARCIE HAMILTON
 8

 9                                UNITED STATES DISTRICT COURT

10                       FOR THE NORTHERN DISTRICT OF CALIFORNIA
11                                      SAN FRANCISCO DIVISION
12
     MARCIE HAMILTON,                                   Case No. 3:20-CV-3710-EMC
13
                           Plaintiff,                   PLAINTIFF MARCIE HAMILTON’S
14
                                                        OPPOSITION TO REQUEST FOR
15          vs.                                         JUDICIAL NOTICE; OBJECTION TO
                                                        DEFENDANT JUUL LABS, INC.’S
16   JUUL LABS, INC.,                                   REPLY EVIDENCE IN SUPPORT OF
                                                        ITS MOTION TO DISMISS AND
17                         Defendant.                   MOTION TO STRIKE; DECLARATION
                                                        OF CHRIS BAKER
18

19                                                      Date: August 20, 2020
                                                        Time: 1:30 p.m.
20                                                      Dept: Courtroom 5, 17th Floor
                                                        Judge: Honorable Edward M. Chen
21

22

23          In connection with its reply brief in support of its motion to dismiss and motion to strike,

24   defendant JUUL Labs, Inc., submitted a supplemental request for judicial notice and another

25   declaration, this time from its Vice President, Global Employment Law, Miray Gweon (ECF No.

26   17-1, 17-2). Plaintiff objects to these improper documents and testimony under Local Rule 7-3

27   and it provides the following opposition to JUUL’s Request for Judicial Notice.

28

      OPPOSITION TO REQUEST FOR JUDICIAL NOTICE; OBJECTION TO DEFENDANT JUUL LABS, INC.’S
            REPLY EVIDENCE; DECLARATION OF CHRIS BAKER / CASE NO. 3:20-CV-3710-EMC
       Case 3:20-cv-03710-EMC Document 18 Filed 07/31/20 Page 2 of 3



 1          Plaintiff is entitled to oppose Defendants’ Request for Judicial Notice to the extent it make

 2   new arguments in support of its motion to dismiss. In addition, Local Rule 7-3(d) provides: “If

 3   new evidence has been submitted in the reply, the opposing party may file within 7 days after the

 4   reply is filed, and serve an Objection to Reply Evidence, which may not exceed 5 pages of text,

 5   stating its objections to the new evidence, which may not include further argument on the

 6   motion.”

 7          Plaintiff hereby makes the following objections to JUUL’s reply evidence, and she sets

 8   forth the following brief opposition to JUUL’s request for judicial notice.

 9          1.      The Court should not consider arguments made for the first time in reply. E.g.

10   Zamani v. Carnes, 491 F.3d 990, 997 (9th Cir. 2007). JUUL improperly relies on new evidence

11   and makes new arguments in its reply.

12          2.      Exhibit A to the Gweon Declaration is also not the separation agreement

13   referenced in the Complaint, which was provided to Hamilton in March 2019 in exchange for her

14   continued employment through April 2, 2019. (Complaint ¶ 36). Exhibit A is a redline that,

15   according to Gweon, was sent on April 3, 2019 – after JUUL’s proposed separation date of April

16   2, 2019 had already passed. The Court cannot judicially notice a redlined proposal not referenced

17   in the Complaint. Regardless, according to the Gweon’s declaration, the redline itself

18   demonstrates JUUL’s clear intent to violate the law. For example, the proposed redline removed

19   and added language in sections 4(d), 6, and 7 to help render the agreement legal and in

20   compliance with Government Code § 12964.5. Gweon asserts that JUUL rejected these changes.

21   (See Gweon Declaration ¶ 2 (“Mr. Baker’s proposed changes were not accepted.”))

22          3.      The Court cannot judicially notice Ms. Gweon’s testimony. The Complaint makes

23   no mention of the negotiations concerning the separation agreement, the full context of which

24   would further support Plaintiff’s claims. Adding a third version of a Separation Agreement and

25   Release (1. That to which the Complaint actually refers, as described in the Baker Decl. (ECF #

26   15-1); 2. Moore Decl. Ex. B; and 3. Gweon Decl. Ex. A) into the record also adds further

27   questions as to the authenticity of the documents JUUL requests the Court to judicially notice.

28   This confirms that this matter cannot be resolved at the pleading stage. Williams v. County of
                                                    -2-
      OBJECTION TO DEFENDANT JUUL LABS, INC.’S REPLY EVIDENCE; OPPOSITION TO REQUEST FOR
            JUDICIAL NOTICE; DECLARATION OF CHRIS BAKER / CASE NO. 3:20-CV-3710-EMC
       Case 3:20-cv-03710-EMC Document 18 Filed 07/31/20 Page 3 of 3



 1   Alameda, 26 F.Supp.3d 925, 935–936 (N.D. Cal. 2014) (“The Court finds that the evidence

 2   submitted by Defendants is more appropriately considered after the parties have had an adequate

 3   opportunity to fully develop the factual record.”).

 4          4.      Plaintiff is not the one obfuscating the issues. JUUL has refused to seek judicial

 5   notice of its corporate confidentiality policies (though it knows what they are) and it has now

 6   provided two different separation agreements to the Court, neither of which is the agreement

 7   referenced in the Complaint. It is not Plaintiff’s obligation – at the pleadings stage -- to submit

 8   evidence to the Court. Plaintiff need only provide “a short and plain statement of the claim

 9   showing that the pleader is entitled to relief.” F.R.C.P 8(a). She has done so in her Complaint.

10                                  CHRIS BAKER DECLARATION

11          Furthermore, I, Chris Baker, declare as follows:

12          1.      I am counsel of record for plaintiff Marcie Hamilton in this case. I have personal

13   knowledge of the facts in this declaration.

14          2.      The Complaint in this action does not refer to the document attached to Ms.

15   Gweon’s Declaration as Exhibit A. The Complaint also does not reference the settlement

16   negotiations of which Exhibit A was a part.

17          3.      Exhibit A to the Gweon Declaration is not the document referenced in the

18   Complaint as the severance agreement, and it is certainly not indisputable that Exhibit A is the

19   severance agreement that was presented to Plaintiff in March 2019. On its face, Exhibit A is, in

20   fact, not the agreement JUUL offered to Plaintiff in exchange for her continued employment

21   through April 2, 2019.

22          I declare, under penalty of perjury, that the foregoing is true and correct. Executed this

23   31st day of July, 2020, in San Francisco, California.

24                                                         BAKER CURTIS & SCHWARTZ, P.C.
25

26                                                         By:______/s/ Chris Baker________________
                                                              Chris Baker
27                                                            Attorneys for Plaintiff
                                                              MARCIE HAMILTON
28
                                                    -3-
      OBJECTION TO DEFENDANT JUUL LABS, INC.’S REPLY EVIDENCE; OPPOSITION TO REQUEST FOR
            JUDICIAL NOTICE; DECLARATION OF CHRIS BAKER / CASE NO. 3:20-CV-3710-EMC
